DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of European Application EP 16191648.1 has been filed with priority date of 30 September 2016. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: bottom plate (80) (see pg. 24, lines 11 & 19 and pg. 44, line 5 of the specification) or cartridge (80) (see pg. 32, line 26 of specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention “System for applying a reagent to a sample” at the top of the first page of the specification does not match the title “SYSTE FOR APPLYING A REAGENT TO A SAMPLE” entered on the Application Data Sheet 37 CFR 1.76. 
The disclosure is objected to because of the following informalities: reference numbers "80" (see pg. 32, line 26 of specification) and "200" (see pgs. 19 (lines 32-34), 20 (lines 7, 13, 16-18, & 20), 24 (lines 10, & 18-20), 26 (lines 23-24), 30 (line 14), 35 (line 1), 38 (lines 22 & 25), 39 (line 20), and 44 (line 12)) were used to denote "cartridge."  The disclosure is also objected to because element (22) on pg. 44 is “second handle, gripping member, level member.” It appears “level” should read “lever.” 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the copending Application No. 16/337,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Regarding Claim 1 of the instant application, Claim 1 of the co-pending application recites the limitation “A device for preparing a patient’s sample before analysis” in line 1 which is identical to the same limitation of claim 1 of the instant application in lines 1.In addition, Claim 1 of the co-pending application recites the limitation “a housing” in line 3 which is identical to the same limitation of claim 1 of the instant application in line 3. In addition, Claim 1 of the co-pending application recites the limitation “an actuator” in line 4 and “wherein the actuator is movable relative to the housing” in line 10 which reads on the limitation “an actuator movable relative to the housing” of claim 1 of the instant application in line 
In addition, Claim 1 of the co-pending application recites the limitation “wherein the housing includes a receiving chamber” in line 5 and “wherein the receiving chamber is configured for receiving at least a portion of the patient’s sample” in lines 7-8 which reads on “a housing comprising a receiving chamber configured for receiving a liquid” as recited in lines 3-4 of claim 1 of the instant application. 
In addition, Claim 1 of the co-pending application recites the limitation “ a reagent reservoir” in lines 5-6 and “wherein the reagent reservoir is configured for receiving a reagent” in lines 8-9 which reads on “a reagent chamber comprising a reagent” as recited in lines 8-9 of instant claim 1. 
In addition, Claim 1 of the co-pending application recites the limitation “wherein the actuator comprises an actuator body” in line 14 which reads on the limitation “wherein the actuator comprises a metering chamber” as recited in line 10 of claim 1 of the instant application. Examiner notes the actuator body of the co-pending application would be capable of performing the function “for receiving the predetermined amount of the liquid and for supplying a determined amount of the liquid to the reagent chamber” as recited in lines 10-12 of claim 1 of the instant application. 
Furthermore, Claim 1 of the co-pending application recites the limitation “an opening” in line 5 which reads on “an outflow” as recited in claim 1 of the instant application. 
Claim 1 is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 13 of the copending Application No. 16/337,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: Claim 13 (which is dependent on claim 10 which is dependent on claim 
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the copending Application No. 16/337,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: Claim 1 of the co-pending application reads on all the limitations of the claim 13 of the instant application. Claim 1 of the co-pending application teaches putting a reagent in contact with a patient’s sample provided in the receiving chamber which reads on the liquid of claim 13 of the instant application formed by combination of the patient’s sample and a reagent to provide said liquid in the receiving chamber. 
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the copending Application No. 16/337,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: Claim 14 of the co-pending application recites identical limitations of claim 14 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 8 is objected to because of the following informalities:  recited limitation "second activation force" in line 10 should read "the second activation force."   Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 8-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a reagent chamber" in line 1.  It is unclear whether the Applicant is introducing a second reagent chamber different from claim 1 or the limitation should read “the reagent chamber” for proper antecedent basis. 
Claim 4 recites “wherein, preferably, the base comprises a reagent chamber” in line 11. The use of the word “preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP 2173.05(d) Exemplary Claim Language. 
Claim 6 recites “wherein, preferably, the metering actuator is adapted as a sucking actuator” in line 5 and “wherein, preferably, the metering actuator is also provided as a pressing actuator” in line 7. The use of the word “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase is part of the claimed invention. See MPEP 2173.05(d) Exemplary Claim Language. 
Claim 8 recites “wherein, preferably, the at least one lever member is configured to provide a second activation force to the metering actuator when a manual force is applied to the lever member” in lines 8-9. The use of the word “preferably” renders the claim indefinite because it is unclear whether 
Claim 8 also recites the limitation "the lever member" in lines 6 and 9 and “the metering actuator” in lines 4 and 9.  There is insufficient antecedent basis for these limitations in the claim. It appears the limitation “the lever member” should read “the at least one lever member.” Claim 8 is dependent on claim 4 and “a metering actuator” was not introduced until claim 6.
Claim 9 recites the limitation “the cylinder” in lines 5 & 7 and “the piston” in line 6. There is insufficient antecedent basis for these limitations in the claim. Claim 9 is dependent on claim 4 which is dependent on claim 1. “A cylinder” and “a piston” are introduced in claim 7. 
Claim 9 also recites “wherein, preferably, the first orifice is arranged in a lower part of the cylinder” in line 7 and “wherein, preferably, the second orifice is arranged to be covered with an openable closure” in lines 10-11. The use of the word “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase is part of the claimed invention. See MPEP 2173.05(d) Exemplary Claim Language. 
Claim 10 recites “wherein, preferably, the base comprises a piercing member” in line 4 and “preferably, a further movement” in lines 5-6. The use of the word “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase is part of the claimed invention. See MPEP 2173.05(d) Exemplary Claim Language. 
Claim 11 recites the limitation “the metering actuator” in line 5 and “the filter” in line 6. There is insufficient antecedent basis for these limitations in the claim. Claim 11 is dependent on claim 1. Claim 1 introduces “an actuator” in line 5 and “a metering actuator” is not introduced until claim 6 in line 2. It appears “the filter” should read “the filtering component” for proper antecedent basis. 
Claim 12 recites the limitation “the determined liquid” in lines 2 and 3. There is insufficient antecedent basis for the limitation in the claim. Claim 12 is dependent on claim 1. Claim 1 introduces “a 
Claim 15 recites the limitation “a device” in line 1, “a liquid” in line 2, “a predetermined amount of the liquid” in line 3, and “an actuator” in line 6. It is unclear whether these are the same as “A device” in line 1, “a liquid” in line 4, “a predetermined amount of the liquid” in line 7, and “an actuator” in line 5 of claim 1 as claim 15 is dependent on claim 4 which is dependent on claim 1. It appears claim 15 should recite “the device”, “the liquid”, “the predetermined amount of liquid”, and “the actuator” in their respective lines. 
Claim 15 also recites the limitation “the metered liquid” in line 4. There is insufficient antecedent basis for the limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication US 2006/0029517 to Hartselle which is cited on the IDS.
Regarding claim 1, Hartselle teaches a receptacle 10 (herein a device) (Fig. 1; Paragraph 0034) for “collecting, assaying, storing, and/or transporting a specimen” (Paragraph 0004) which reads on “for preparing a patient’s sample before analysis” as recited in the instant claims. The device 10 of Hartselle comprises: an inner container 22 (herein housing) (Fig. 1; Paragraph 0034) comprising collection receiving chamber) for receiving a specimen (herein liquid) (Fig. 2; Paragraph 0034); a lid 16, plunger 18, and plunger receiving portion 68 (Fig. 2; Paragraphs 0034 & 0039) (herein actuator), the plunger 18 is movable relative to the housing (Paragraph 0048); and slot 48 (Fig. 2; Paragraph 0036) (herein outflow); wherein the actuator is configured to first isolate a predetermined amount of liquid from the receiving chamber 26 in the plunger receiving portion 68 (herein metering chamber) of the actuator and then supply the isolated amount to the test chamber 24 and through the outflow 48 and into cavity 46 which contains cartridge 52 (herein reagent chamber) of the device 10 (Fig. 2; Paragraphs 0034 & 0048). Cartridge 52 comprises strip receiving slots 54 on a front side 56 for supporting a number of test strips (herein reagent) so the reagent is suspended in the liquid (Fig. 5; Paragraph 0036). 
Regarding claim 2, Hartselle teaches all the claim limitations of claim 1. 
Metering chamber 68 has a hole 84 (herein first opening) for isolating the predetermined amount of liquid to be assayed and orifice 92 (herein second opening) to eject the predetermined amount of liquid downstream through outflow 48 (Fig. 2; Paragraph 0048).
Regarding claim 3, Hartselle teaches all the claim limitations of claim 1.
As mentioned above, the reagent chamber 52 comprises strip receiving slots for supporting a number of reagents, i.e. test strips, which are dry (Fig. 5; Paragraph 0036). 
Regarding claim 4, Hartselle teaches all the claim limitations of claim 1.
The device 10 of Hartselle further comprises outer container 14 (herein container) comprising the actuator and housing 12 and assay assembly 20 (herein base) (Figs. 1-2; Paragraph 0034) comprising strip receiving slots 54 (herein internal fluidic path) with gap 65 (herein inlet) (Fig. 1; Paragraph 0036) wherein the container 14 and the base 20 are separate parts wherein base 20 is designed to be inserted into compartment 22 of container 14 during a sample preparation process (Fig. 1; Paragraph 0034). As shown in Figs. 1& 2, when device 10 is fully assembled the bottom side of base 20, containing inlet 65, members) on bottom side 58, which when reagent chamber 52 is inserted into cavity 46, rest upon floor 30 forming the inlet 65 in connection with outflow 48 thus completing the interfacial path between the actuator and base 20 (Figs. 1-2; Paragraph 0036). As mentioned above, base 20 comprises reagent chamber 52. 
Regarding claim 5, Hartselle teaches all the claim limitations of claim 4.
Base 20 further comprises front side 56 (herein at least one processing chamber or detecting chamber) of reagent chamber 52, which collects liquid supplied by actuator, is viewable through transparent face 44 of compartment 22 (Figs. 1-2; Paragraph 0036). 
Regarding claim 6, Hartselle teaches all the claim limitations of claim 1.
As mentioned above, the actuator is configured to first isolate a predetermined amount of liquid from the receiving chamber 26 in the metering chamber 68 of the actuator and then supply the isolated amount to the test chamber 24 and through the outflow 48 and into cavity 46 which contains reagent chamber 52 of the device 10, wherein the plunger 18 portion of the actuator presses the liquid out of the metering chamber 68 and through the outflow 48 to reagent chamber 52 (Fig. 2; Paragraphs 0034 & 0048). In other words, the actuator is a metering actuator and per claim 6 can be adapted as a sucking actuator or a pressing actuator. 
Regarding claim 7, Hartselle teaches all the claim limitations of claim 6.
The metering actuator includes the metering chamber 68 which contains a cylinder defined by walls 119 of the metering chamber (Fig. 8) and plunger 18 which acts as a piston that can be moved in relation to the cylindrical metering chamber 68 to vary the volume of the metering chamber wherein by decreasing the volume in the metering chamber 68, the pressure increases thus overcoming resistance of the second opening 92 and push the liquid out of chamber 68 (see Fig. 2; Paragraph 0048).
Regarding claim 8, Hartselle teaches all the claim limitations of claim 4.
at least one lever member); wherein inherently a first manually applied force is applied to the lid 16 by unscrewing the at least one lid 16, thus moving plunger 18 in a first direction out of housing 12 so the liquid can be collected in receiving chamber 26 and base 20 can be placed in compartment 22 of container 14 (Figs. 1-2; Paragraphs 0034, 0046). A second activation force is manually applied by screwing the lid onto outer container 14 moving plunger 18 in a second opposite direction into housing 12 and relative to base 20 (Figs. 1-2; Paragraph 0034, 0042, & 0048). 
Regarding claim 9, Hartselle teaches all the claim limitations of claim 4.
Metering chamber 68 has an opening at beginning of protruding step 88 (herein first orifice) for isolating the predetermined amount of liquid to be assayed and orifice 92 (herein second orifice) to eject the predetermined amount of liquid downstream through outflow 48 (Fig. 2; Paragraph 0048); wherein, the first orifice is at the lower end of the cylinder portion of the metering chamber 68, defined from hole 84 to protruding step 88, that is in fluid connection with receiving chamber 26 once the volume is increased by removal of the plunger 18 thus building up an underpressure (see. Figs. 2 & 9; Paragraph 0048). 
Regarding claim 12, Hartselle teaches all the claim limitations of claim 1.
Inherently when plunger 18 of the actuator is used to exert pressure on predetermined amount of liquid in metering chamber 68 of actuator pushing liquid through orifice 92 will generate turbulent flow (Fig. 2; Paragraph 0048).  
Regarding claim 13, Hartselle teaches all the claim limitations of claim 1.
Plunger 18 of the actuator comprises storage chamber 28 which fills with liquid from the receiving chamber through inlets 124 as plunger 18 is moved downward through housing 12 thus isolating liquid in storage chamber 28 from original sample and liquid in metering chamber 68 or downstream in test chamber 24, cavity 45, or internal fluid path 54 of reagent chamber 52 (Figs. 1-2; 
Regarding claim 14, Hartselle teaches all the claim limitations of claim 1.
Hartselle teaches a system for analyzing a patient’s sample comprising a sample preparation device (device 10 of claim 1) (Fig. 1; Paragraph 0034) and a sample analysis device which includes the combination of base 20 and compartment 22 with transparent face 44 for viewing results (Fig. 2; Paragraphs 0034 & 0048).
Regarding claim 15, Hartselle teaches all the claim limitations of claim 4.
Hartselle teaches a method of using device 10 with the following steps: 
“receptacle 10, with lid 16 and plunger 18 removed, is given to test subject who deposits specimen, such as urine, into collection chamber 26 of inner container 12” (Paragraph 0047) which reads on “receiving a liquid in the receiving chamber of the housing” as recited in the instant claims. 
“when O-ring 122 descends below inwardly protruding step 88 of plunger receiving portion 68, O-ring 122 sealingly engages wall 119 of plunger receiving portion 68 aliquotting a predetermined amount of about 1 ml of specimen between O-ring 122 and terminus 90 of plunger receiving portion” (Paragraph 0048) which reads on “extracting a predetermined amount of the liquid from the receiving chamber” as recited in the instant claims. 
“as end 86 of plunger 18 descends further into plunger receiving portion 68, the aliquotted amount of specimen subjected to pressure great enough to force the aliquotted specimen 
“Once in cavity 46, the specimen is allowed to contact the individual test strips supported within test receiving slots 54” which reads on and “mixing the liquid with the reagent received in the reagent reservoir” as recited in the instant claims. 
“In use, receptacle 10, with lid 16 and plunger 18 removed, is given to test subject who deposits specimen” (Paragraph 0046) and “test giver inserts plunger 18” (Paragraph 0048) which reads on all these steps are implemented by only actuating an actuator in two single operations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2006/0029517 to Hartselle in view of Canadian publication CA 2664449 to Barrault et al. (herein Barrault).
Regarding claim 10, Hartselle teaches all the claim limitations of claim 4.
Hartselle teaches to further ensure that the transfer of liquid from receiving chamber 26 into test chamber 24 and thus into reagent chamber 52 cannot occur without additional pressure being exerted onto the collected liquid, orifice 92 can include a cover member 94 (herein seal) (Paragraph 0041). Hartselle also teaches reagent chamber 52 of base 20 is locked within cavity 46 by a protrusion 59 (herein piercing member) that extends outward from backside 61 of reagent chamber 52 and snaps within outflow 48 between test chamber 24 and cavity 46 (see Figs. 2 & 6; Paragraph 0036). 
Hartselle does not teach that piercing member 59 provides an opening of the interfacing path by piercing the seal. 
Barrault teaches a reagent component that comprises a connection means such as a needle for piercing a seal to establish a sealed fluid connection between two components (such as a processing component and the reagent component) once engaged (see Pg. 13, 2nd Paragraph). 
nd Paragraph). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2006/0029517 to Hartselle in view of United States Patent Application Publication 2013/0045501 to Hu et al. (herein Hu) which is cited on the IDS. 
Regarding claim 11, Hartselle teaches all the claim limitations of claim 1. 
Hartselle does not teach wherein the device 10 further comprises a filtering component arranged to filter some elements of the extracted liquid, the filter component being provided in a liquid path between the receiving chamber and the reagent chamber; and wherein the metering actuator is arranged such that a transfer of extracted liquid the receiving chamber flows through the filter when the actuator is actuated. 
Hu teaches test strips for detecting properties of liquid specimen materials comprise a filtering element in liquid communication with the water-absorbing materials and test material pad which generates signals to be detected (Paragraph 0058). 
Hartselle and Hu are analogous in the field of liquid sample processing and analysis. Also, Hartselle teaches test strips used in device 10 cane include any number of test strips known in the art for detecting substances.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use the test strips of Hu in the device 10 of Hartselle because the filtering element inhibits reflex of specimen from the test material pad to the water-absorbing material, and, therefore, inhibits chemical substances of the test materials (i.e. reagents) transmitting from one test material pad another (Paragraph 0058 of Hu).
					Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
United States pre-grant publication US 2015/0076008 to Athanasiou et al. which teaches a method, device and system for handling a fluid sample to be tested with a biosensor. 
United States Patent 5,658,531 to Cope et al., cited in IDS, which teaches a disposable assay device for assaying a sample. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797